Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a fecal impaction removal device including a dilation body disposed at a distal portion of an elongated shaft, a stop member extending from a central portion of the elongated shaft, the stop member is generally obround that extends about the entire circumference of the elongated shaft and includes diametrically opposed fin portions that generally extend along the major axis, in combination with the other claimed elements.
Regarding claim 12, the prior art of record does not disclose or suggest a fecal impaction removal device including a dilation body having a tapering body portion and a tapering helical band, a stop member extending from a central portion of the elongated shaft, the stop member extends about the entire circumference of the elongated shaft and includes diametrically opposed fin portions that curve away from the dilation body, in combination with the other claimed elements.
Regarding claim 1, the prior art of record does not disclose or suggest a fecal impaction removal device including a dilation body disposed at a distal portion of an elongated shaft, a stop member extending from a central portion of the elongated shaft, the stop member is generally obround that extends about the entire circumference of the elongated shaft and includes diametrically opposed fin portions that generally extend along the major axis, in combination with the other claimed elements.
Regarding claim 18, the prior art of record does not disclose or suggest a fecal impaction removal device including an actuating rod that extends through a central channel of an elongated shaft, a tapered dilation body is at a distal end of the actuating 
Regarding claim 21, the prior art of record does not disclose or suggest a fecal impaction removal device including a dilation body disposed at a distal portion of an elongated shaft, a stop member extending from a central portion of the elongated shaft, the stop member includes symmetrical fins extending from an annular base portion, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELIN C TANNER/Primary Examiner, Art Unit 3771